Mb. Justice Bbown,
dissenting.
The judgment below in favor of the defendants was on their demurrer to the plaintiff’s statement. When it was negotiating with the appellees and two others, now deceased, for the purchase of certain coal lands, the ownership of the surface was in third parties, and it “ declined to purchase unless it, the said Youghiogheny River Coal Company, was properly protected and indemnified from any liability for damage which-might result to the surface lands overlying said tract of coal, or to the improvements thereon, in the skillful and careful mining and taking away of said coal without surface support.” Immediately following this averment is one that the appellees, “to induce the said Youghiogheny River Coal Company to purchase said coal Lands, stipulated with it that they would make and execute an agreement in writing to well and truly protect and indemnify it, the said Youghiogheny River Coal Company, from any liability or damage which might result to the surface land overlying the said tract of coal or to the improvements thereon by reason of the skillful and careful mining and taking away of said coal.”
The agreement in writing subsequently given by the vendors was that they would “ well and truly protect and indemnify said Youghiogheny River Coal Company from any liability for any damage which may result to the surface of the tracts of land overlying the coal land purchased by said coal company from said obligors and others, or to improvements thereon, by reason of the skillful and careful mining and taking away of the said coal.” It will at once be observed that though the averment of the appellant is that it had insisted upon indemnity against liability for damage done to the surface in not giving the same support, the admission is that the indemnity given and received by it was from liability for damages to the surface owner simply from the skillful and careful miningand taking away of coal. There is no agreement to indemnify it if the surface should subside in consequence of the vendee’s failure to furnish sufficient support. Though such an indemnity had been asked for, it was not given, and it is not reasonable *330to suppose it would have been given by the appellees if the appellant had persisted in making it a condition of the sale.
In the suit brought against it by R. G. Greenawalt, the surface owner, there was a recovery against the appellant, and the averment of its cause of action against the appellees is that he had recovered upon his allegation and proof that it had not supported his surface lands in its mining operations. For what he recovered from it, it now seeks to recover from the appellees on what it terms the indemnity agreement.
The situation to my mind is entirely free from difficulty. Though appellant’s averment is that it had mined “ in a careful and skillful manner,” its distinct admission is that the injuries sustained by Greenawalt were due entirely to its failure to support his surface. If, as the surface or upper owner, he had sustained injury in connection with what may have been the appellant’s careful and skillful mining—if, by way of illustration, an upper vein of coal belonging to him had been damaged in such mining—the right of the appellant to recover from the appellees what it had been compelled to pay him could not be questioned; but when the injuries sustained were due solely to its failure to observe the absolute duty owed by it to the surface owner, and from the consequences of a disregard of which it had not been indemnified by the appellees, though they had been asked for such indemnity, it is equally clear that there is no liability from them to it. Its skillful mining is not involved in its claim as set forth in the statement of its cause of action.
The owner of a mineral estate, in the absence of any agreement to the contrary between him and the upper owner, owes a servitude to the superincumbent estate of sufficient support; and a failure to sufficiently support that estate is negligence : Jones v. Wagner, 66 Pa. 429. The duty of furnishing sufficient support is an absolute one, and the rule enforcing it is not only rigid, but has long been well known through many of our cases, one of the latest being Noonan v. Pardee, 200 Pa. 474, in which our Brother Dean not only clearly, but forcefully, says: “ Where there has been a horizontal division of the land, the owner of the subjacent estate, coal or other mineral, owes to the superincumbent owner, a right of support. This is an absolute right arising out of the ownership of the surface. *331Good or bad mining in no way affects the responsibility; what the surface owner has a right to demand is, sufficient support, even, if to that end, it be necessary to leave every pound of coal untouched under his land : Berwind v. Barnes, 18 W. N. C. 541; also the English case, Harris v. Ryding, 5 M. & W. 60, in which Baron Pabke uses this language : ‘ I do not mean to say that all the coal does not belong to the defendants, but they cannot get it without leaving sufficient support.’ We have followed rigidly this rule, as thus tersely suggested, in all our decisions on the subject, and they have been many. Of course, defendant had aright to all the coal under this lot, but, he had no right to take any of it, if thereby, necessarily, the surface caved in. The measure of his enjoyment of his right must be determined by the measure of his absolute duty to the owner of the surface. So, there is nothing gained by adducing evidence of good or bad mining, or by a discussion of that subject.”
Sufficient support was not given to Greenawalt by the appellant, and as the terms of the agreement to indemnify do not extend to its admitted negligence, no right of action to recover from the appellees is disclosed in its statement, and the judgment on the demurrer ought to be affirmed. I am utterly at a loss to understand how any other conclusion can follow an examination of the pleadings.
Dean, J., joins in this dissent.